OPINION — AG — ** SOVEREIGN IMMUNITY — LIABILITY — COUNTY ** QUESTION: (1) IS THERE ANY LIABILITY ON THE PART OF THE COUNT FOR THE NEGLIGENCE OF AN COUNTY EMPLOYEE ?, (2) DOES THE BOARD OF COUNTY COMMISSIONERS HAVE THE AUTHORITY TO REIMBURSE THE OWNER OF THE BUILDINGS, EVEN THOUGH NO LIABILITY COULD BE ATTACHED TO THE COUNTY COMMISSIONERS. — ANSWER: NEGATIVE ** NOTE: THIS OPINION IS MODIFIED BY THE `POLITICAL SUBDIVISION TORT CLAIMS ACT'. 51 Ohio St. 151 [51-151] ET SEQ. ** THIS MAY NOT BE APPLICABLE DUE TO THE ENACTMENT OF OF 51 Ohio St. 151 [51-151]. CAUTION ** (TORT, CLAIMS, LIABILITY, COUNTY, AUTHORITY) CITE: 19 Ohio St. 1 [19-1], 19 Ohio St. 4 [19-4], 19 Ohio St. 339 [19-339], OPINION NO. MAY 8, 1952 — SATER (JAMES P. GARRETT)